In a proceeding pursuant to article 7 of the Real Property Tax Law to review assessments (for purposes of taxation) on certain real property, petitioner appeals from an order of the Supreme Court, Rockland County (Gagliardi, J.), dated October 22, 1980, which granted the motion of respondents to dismiss the petition. Order affirmed, with $50 costs and disbursements. It is undisputed that petitioner and her attorney did not produce the documents requested by the board of assessment review and did not answer the calendar when petitioner’s case was called. Although petitioner’s counsel purportedly relied on an alleged disputed conversation with the tax assessor in not producing the documents and in not appearing and answering the calendar, the tax assessor was not a member of the board or shown to have acted as an agent of the board. Petitioner and her counsel acted at their peril in deciding on their own whether the board actually required the documents and personal appearance of petitioner or her agent (see Matter of Grossman v Board of Trustees of Vil. of Genesco, 44 AD2d 259; Matter of Jakubovitz v Dworschak, 67 AD2d 977). Hopkins, J. P., Damiani, Gibbons and Weinstein, JJ., concur.